1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-12 are rejected under 35 USC 103 as being unpatentable over Nieuwlands et al. (US 10,762,388) 

With respect to claim 1, Nieuwlands et al. teach light unit (user device/autonomous device (100)) including a sensor (camera (110)) to capture the images and an orientation sensor (location, orientation detector, gyroscope or digital compass) to provide orientation information, independent from the images, for the images (Fig. 1; Col. 8 lines 28-50); 
a processing unit (Fig. 1 central management system (109)) configured to,  
receive the at least two images from light unit , the at least two images comprising at least partially overlapping areas captured by respective sensors in said interior space and orientation sensor information for each of the at least two images (col. 9 lines 20-32);  
align (compensate for orientation error) the received at least two images to a common direction using the orientation sensor information (col. 10 lines 32-43), 
determine overlapping image portions of the at least two images (Fig. 12 col. 11 lines 56-60, in order to combine two images (1201 and 1203) into combined image (1205) overlapping portion has to be identified). 
generate the lighting plan using the determined overlapping image portions (col. 10 line 63 – col. 11 line 28).
Nieuwlands et al. do not teach that images are captured at least two of the plurality of  light unit.
However, In Nieuwlands et al., user device is moving through an interior space capturing overlapping images. (col. 9 lines 32-50 and Fig. 6).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to capture images from plurality of  location.
      	The suggestion/motivation for doing so would have been that One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with multiple sensors because it would generate larger field of view image  that single camera cannot capture from one spot.
Therefore, it would have been obvious to modify Nieuwlands et al. to obtain the invention as specified in claim 1.


With respect to claim 2, Nieuwlands et al. teach that the processing unit rotates the received at least two images to align them to the common direction (See Fig. 12)

With respect to claim 3, Nieuwlands et al. teach that the processing unit is further configured to combine the aligned at least two images to generate a merged image, using the overlapping image portions (See Fig. 12)

With respect to claim 4, Nieuwlands et al. teach that the processing unit is further configured to determine neighbors of each light unit (relative location) using the overlapping image portions (col. 7 lines 13-30).

With respect to claim 5, Nieuwlands et al. teach that the processing unit is further configured to generate an estimation of the overlapping image portions  using commissioning information (col. 6 lines 23-29).

With respect to claim 6, Nieuwlands et al. teach that the processing unit is further configured to: receive an installation lighting plan; compare the installation lighting plan with the generated lighting plan; and generate a commissioning report based on the comparison of the installation lighting plan with the generated lighting plan (col. 16 lines 49-53).

With respect to claim 7, claim 7 is rejected same reason as claim 1 above.

With respect to claim 8, claim 8 is rejected same reason as claim 1 above.
With respect to claim 9, claim 9 is rejected same reason as claim 2 above.
With respect to claim 10, claim 10 is rejected same reason as claim 3 above.
With respect to claim 11, claim 11 is rejected same reason as claim 4 above.
With respect to claim 12, claim 12 is rejected same reason as claim 5 above.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663